Title: To Thomas Jefferson from Zachariah Loreilhe, 14 August 1786
From: Loreilhe, Zachariah
To: Jefferson, Thomas



Sir
L’Orient August 14th. 1786

Having been advised by Mrs. Barclay of the safe arrival of Mr. Barclay at Magadore the 10th. of June last and of the Distinguished honour he met there by order of the Emperor, I made Monsieur Thevenard, Chef Descadre and Commandant in this Port, acquainted with it, Knowing the Esteem he Entertains for Mr. Barclay and the great Interest he takes in every thing that concerns the honour and Prosperity of the United Estates, and he has made it his request that I wou’d present his Compliments to your Excellency and to inform you that he has received this account with the greatest Satissfaction, and with his Wishes that Mr. Barclay’s Mission may end to the honour and advantage of the United Estates of which he will be happy to be Informed. I have the  honour of offering you a continuation of my best services, I remain with great respect sir your most obedt. humble servt.,

Z: Loreilhe

